Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-7, 9, 12, 15-17 are objected to because of the following informalities:  the acronym SoC should be spelled out clearly in at least the independent claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border (US 2012.0212400) in view of Yu (US 2013.0303174).
	Regarding claim 1, Border disclose:
	An artificial reality system comprising: a head mounted display (HMD) configured to output artificial reality content, the HVID including at least one stacked integrated circuit component, wherein the at least one stacked integrated circuit component (see Fig. 21; [0229, 0335]; HMD 2100 with stacked integrated circuit (SoC) 2124). 
	Border is not explicit as to, but Yu disclose:
at least one stacked integrated circuit component comprises: an SoC die having a frontside and a backside, wherein the frontside of the SoC die includes an active area including one or more active elements, and wherein the frontside of the SoC die further includes at least one non-active area outside of the active area; a static random-access memory (SRAM) subcomponent bonded to the SoC die in a face- to-face, vertically stacked arrangement; and a plurality of through-silicon vias (TSVs) formed from the backside of the SoC die to the frontside of the SoC die, the plurality of TSVs formed in the at least one non-active area (see Fig. 9; [0031-0032, 0077-0079]; SoC die 102; front/upper side and bottom/backside; non active area at 208/216; active area 102; SRAM at 104A/104B ‘face to face’ with SoC die 102 bonded by 602; TSV 208/126 through SoC die 102 in non-active area). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, it would have been obvious to combine the known techniques of Yu to that of Border, to predictably provide enhanced performance in the mobile device ([0002]).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Yu further disclose:
the at least one non-active area is located around the periphery of the active area (see Fig. 9; 208/126 around 102)
Regarding claim 3, the rejection of claim 2 is incorporated herein. Yu further disclose:
the TSVs are formed in the at least one non-active area around the periphery of the active area (see Fig. 9; TSVs 208/126 around 102)
Regarding claim 4, the rejection of claim 1 is incorporated herein. Yu further disclose:
the plurality of TSVs are formed from the backside of the SoC die to bonding pads patterned on or near the frontside of the SoC die in the at least one non-active area (see Fig. 9; 308 near 602)
Regarding claim 5, the rejection of claim 1 is incorporated herein. Yu further disclose:
comprising a plurality of conductive bumps patterned on the backside of the SoC die (see Fig. 9; bumps 120; [0038])
Regarding claim 6, the rejection of claim 1 is incorporated herein. Yu further disclose:
comprising redistribution layers (RDLs) patterned on the backside of the SoC die (see Fig. 9; [0039]; RDLs 108)
Regarding claim 7, the rejection of claim 1 is incorporated herein. Border further disclose:
a plurality of sensors configured to output motion data representative of motion of a user; wherein the SoC processes the motion data representative of motion of a user received from one or more of the plurality of sensors (see [0229, 0353-0354]; user motion detected by device sensors, where SoC connected with sensors to process detected motions). 
Regarding claim 8, the rejection of claim 7 is incorporated herein. Border further disclose:
the plurality of sensors includes at least one inertial measurement unit (see [0229]; accelerometer, gyroscope).
Regarding claim 9, the rejection of claim 1 is incorporated herein. Border further disclose:
one or more image capture devices configured to output image data representative of a physical environment corresponding to a viewing perspective of the HID; wherein the SoC processes the image data representative of the physical environment received from one or more of the image capture devices (see Fig. 15d; [0229-0230, 0391]; SoC to process ‘communication capabilities’”: which would, to one of ordinary skill in the art, include the communication data image received by DSP). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Yu further disclose:
the SRAM subcomponent includes a single SRAM die (see Fig. 9; SRAM 104A)
Regarding claim 11, the rejection of claim 1 is incorporated herein. Yu further disclose:
the SRAM subcomponent includes a stack of multiple SRAM die (see Fig. 9; SRAM 104A, 104B). 

Claim(s) 20-23 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2013.0303174) in view of Chen (US 2022.0059455).
Regarding claim 20, Yu disclose:
A method comprising: providing a system-on-a-chip (SoC) die having a frontside and an oppositely facing backside; bonding the frontside of the SoC die to a frontside of a static random-access memory (SRAM) subcomponent in a face-to-face, vertically stacked arrangement, wherein the frontside of the SoC die includes an active area including one or more active elements, and wherein the frontside of the SoC die further includes at least one non-active area outside of the active area; thinning the SoC die from a first thickness to a second thickness, wherein the first thickness is relatively greater than the second thickness, and wherein the thinning includes thinning the SoC die from the backside of the SoC die; 32Docket No.: 1266-102US01/ P200496US01 forming a plurality of through-silicon vias (TSVs) from the backside of the SoC die to the frontside of the SoC die, the plurality of TSVs formed in the at least one non-active area (see Fig. 9; [0032, 0047]; SoC 102 front/top side and back/bottom side; bonding of 102 and 104 by 602; active area at 102 with transistors, surrounded by non active area at 208/126 in periphery; mechanical grinding to ‘thin out” SoC (e.g., removal of excess) and expose conductors; TSVs 208/126 through SoC 102). 
Yu is not explicit as to, but Chen disclose:
metallizing the TSVs from the backside of the SoC die to the frontside of the SoC die (see [0051-0052]; metallization of TSV 230/231 at bottom of die). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, it would have been obvious to combine the known techniques of Chen to that of Yu, to predictably provide an electrical connection to the SoC).
Regarding claim 21, the rejection of claim 20 is incorporated herein. Yu further disclose:
thinning the SoC die includes performing a mechanical grinding process on the backside of the SoC die (see [0047]). 
Regarding claim 22, the rejection of claim 20 is incorporated herein. Chen further disclose:
the TSVs are formed by a via-last through-silicon via technology (see [0051]; TSV formed ‘last’ with respect to TFT formation). 
Regarding claim 23, the rejection of claim 20 is incorporated herein. Yu further disclose:
comprising patterning of redistribution layers (RDLs) on the backside of the SoC die (see Fig. 9; RDL 108 on backside)
Regarding claim 26, the rejection of claim 20 is incorporated herein. Chen further disclose:
thinning the SoC die includes thinning the backside of the SoC die to the second thickness such that TSVs may be formed from the backside of the SoC die to bonding pads on the frontside of the SoC die without requiring a TSV reveal process (see [0052]; where TSV formed after thinning is done)
Regarding claim 27, the rejection of claim 20 is incorporated herein. Yu further disclose:
the at least one non-active area is located around the periphery of the active area (see Fig. 9; non-active area at 208/126 around active area at 102)
Regarding claim 28, the rejection of claim 20 is incorporated herein. Yu further disclose:
comprising patterning a plurality of conductive bumps on the backside of the SoC die (see Fig. 9; bumps 120)
Regarding claim 29, the rejection of claim 20 is incorporated herein. Chen further disclose:
metallizing the TSVs further comprises metallizing the TSVs from the backside of the SoC die to bonding pads patterned on the frontside of the SoC die in the at least one non-active area (see [0051-0052])
Regarding claim 30, the rejection of claim 20 is incorporated herein. Yu further disclose:
the SRAM subcomponent includes a single SRAM die (see Fig. 9; 104A)
Regarding claim 31, the rejection of claim 20 is incorporated herein. Yu further disclose:
the SRAM subcomponent includes a stack of multiple SRAM die (see Fig. 9; 104A, 104B)
Regarding claim 32, the rejection of claim 20 is incorporated herein. Yu further disclose:
thinning the SoC die from a first thickness to a second thickness and forming the plurality of through-silicon vias (TSVs) from the backside of the SoC die to the frontside of the SoC die occur before bonding the frontside of the SoC die to a frontside of the static random-access memory (SRAM) subcomponent in a face-to-face, vertically stacked arrangement (see Fig. 2; SoC and TSV formed before SRAM board).


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2013.0303174) in view of Chen (US 2022.0059455) in even further view of Lee (US 2017.0170109).
Regarding claim 24, the rejection of claim 20 is incorporated herein. While Yu as modified by Chen disclose: bonding the active side of the SoC die to the active side of the SRAM subcomponent in the face-to-face, vertically stacked arrangement is performed at a first fabricating facility, and wherein thinning the SoC die from the first thickness to the second thickness, forming the plurality of through-silicon vias from the backside of the SoC die to the front side of the SoC die, and metallizing the TSVs from the backside of the SoC die, as shown in claim 20. Yu and Chen are not explicit as to, but Lee disclose:
performing SoC manufacturing at differing facilities ([0032, 0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, it would have been obvious to combine the known techniques of Lee to that of Chen and Yu, to predictably perform manufacturing steps of the SoC at different fabricating facilities, which is routine for one of ordinary skill in the art to choose the most ideal manufacturing locations to produce a suitable product ([0034]).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2013.0303174) in view of Chen (US 2022.0059455) in even further view of Kamgaing (US 2017.0062357).
Regarding claim 25, the rejection of claim 20 is incorporated herein. While Yu as modified by Chen disclose a SoC die with a certain thickness that is thinned by mechanical grinding means, it is not explicit as to, but Kamgaing disclose:
thinning the SoC die includes thinning the backside of the SoC die from a thickness of about 775 micrometers to a thickness in a range of about 25 to 200 micrometers (see [0056]; thinning the SoC die to 30 micrometers). 
While it would be the design choice of one of ordinary skill in the art to begin the SoC manufacture at a thickness of 775 micrometers, it would have been further obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, it would have been obvious to combine the known techniques of Kamgaing to that of Chen and Yu, to perform thinning the SoC die to about 30 micrometers (e.g., between 25 to 200), which would predictably allow for minimization of eddy current losses in the device). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu.
Regarding claim 12, Yu disclose:
An integrated circuit component comprising: an SoC die having a frontside and a backside, wherein the frontside of the SoC die includes an active area including one or more active elements, and wherein the frontside of the SoC die further includes at least one non-active area outside of the active area; a static random-access memory (SRAM) subcomponent bonded to the SoC die in a face- to-face, vertically stacked arrangement; and a plurality of through-silicon vias (TSVs) formed from the backside of the SoC die to the frontside of the SoC die, the plurality of TSVs formed in the at least one non-active area (see Fig. 9; [0031-0032, 0077-0079]; SoC die 102; front/upper side and bottom/backside; non active area at 208/216; active area 102; SRAM at 104A/104B ‘face to face’ with SoC die 102 bonded by 602; TSV 208/126 through SoC die 102 in non-active area).
Regarding claims 13-19, claims 13-19 are rejected under the same rationale as claims 2-6 and 10-11, respectively.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621